Citation Nr: 1023747	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 3, 2007 for 
the grant of special monthly pension based on a need for aid 
and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded special monthly 
pension based on the need for aid and attendance, effective 
May 3, 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A claim for special monthly pension based on the need for 
aid and attendance was received by the Winston-Salem RO on 
May 3, 2007.

3.  An earlier claim for special monthly pension based on the 
need for aid and attendance was received by the Philadelphia 
RO on March 5, 2007 and was associated with the claims folder 
after the June 2007 rating decision was issued.


CONCLUSION OF LAW

The criteria for the award of an effective date from March 5, 
2007, but no earlier, for the grant of special monthly 
pension based on the need for aid and attendance have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.351, 
3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claim for to an 
effective date earlier than May 3, 2007 for the grant of 
special monthly pension based on a need for aid and 
attendance, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.

The Board notes that the request for an earlier effective 
date is a downstream issue from the grant of the benefit 
sought, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed, 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream 
elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Moreover, the resolution of the veteran's appeal for 
an earlier effective date is also dependent on the Court's 
interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).


Laws and Regulations

The effective date of an award of pension will be the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Additionally, 38 C.F.R. § 3.401 specifies that the effective 
date for an award of special monthly pension for aid and 
attendance is limited to the date of receipt of the claim or 
the date entitlement arose, whichever is later.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies the benefit sought.  
38 C.F.R. § 3.155(a).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

With regard to the terms "application" or "claim," the 
Board notes that once a formal claim for pension has been 
allowed, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of an informal claim for 
increased benefits, provided that a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1521(d).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or, (2) helpless or blind, or so nearly so 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Factual Background and Analysis

In a rating decision dated in May 2002, the RO denied a claim 
for special monthly pension based on a need for aid and 
attendance because none of the evidence of record showed that 
the Veteran met any of the requirements for that benefit.  He 
was notified of the decision in a separate letter dated in 
May 2002.

In a Medical Statement for Consideration of Aid and 
Attendance or Housebound Benefit (Medical Statement for Aid 
and Attendance) dated in June 2004, a private physician, S. 
F., M.D., indicated that the Veteran's best corrected visual 
acuity in the right eye was 20/200 and was "CF" or less 
than 20/200 in the left eye.

In correspondence dated in April 2007 and received on May 3, 
2007 by the  
Winston-Salem RO, the Veteran requested to be rated under the 
criteria for aid and attendance based on blindness.  He 
included a Medical Statement for Aid and Attendance dated in 
February 2007 from S. P., M.D., that showed best corrected 
visual acuity that was less than 5/200 in both eyes.

The Winston-Salem RO granted special monthly pension based on 
a need for aid and attendance effective May 3, 2007, the date 
the Veteran's claim was received.

A copy of the February 2007 Medical Statement for Aid and 
Attendance from S. P., M.D., was associated with the claims 
folder after the June 2007 rating decision was issued.  It 
was included with an Improved Pension Eligibility 
Verification Report (VA Form 21-0516-1) and was received and 
date-stamped by the Philadelphia RO on March 5, 2007.  The 
Board finds that the February 2007 Medical Statement for Aid 
and Attendance received by the Philadelphia RO on March 5, 
2007 was an informal claim for VA benefits.  See 38 C.F.R. 
§ 3.155.  Therefore, entitlement to an effective date of 
March 5, 2007, but no earlier, is warranted for the grant of 
special monthly pension based on a need for aid and 
attendance.

An effective date in February 2007, the month that a medical 
statement showed visual acuity of less than 5/200 in both 
eyes, is not warranted because the effective date is the date 
of receipt of a claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.401.  Here, the later date 
is March 5, 2007, the date the claim was received by the 
Philadelphia RO.


ORDER

Entitlement to an effective date earlier than May 3, 2007 for 
the award of special monthly pension based on a need for aid 
and attendance is allowed effective March 5, 2007, subject to 
the law and regulations governing the criteria for award of 
monetary benefits



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


